Citation Nr: 0902771	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to recognition of veteran's child, CMD, as a 
dependent for pension purposes based on school attendance 
since June 1, 2000.   



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 decision by the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.  

As an initial matter, the Board notes that the veteran was 
notified by written correspondence dated in November 2007 
that his appeal was being forwarded to the Board.  That 
notification also informed the veteran that, under the 
Board's Rules of Practice, he had 90 days from the date of 
the letter (i.e., until late February 2008) to change the 
representative he had previously chosen to represent him 
before the Board, and that any such correspondence should be 
sent to the Board rather than the RO.  See 38 C.F.R. 
§ 20.1304 (2008) (Rule 1304).  The record shows that the 
veteran submitted, to the RO, a VA Form 22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
changing representation from the Wisconsin Department of 
Veterans Affairs to the Paralyzed Veterans of America, 
effective May 6, 2008.  This notice was received at the RO in 
July 2008, and received at the Board in August 2008.    

Rule 1304 provides that a change in representation will be 
granted if received within 90 days of the mailing of the 
notice of certification of the appeal to the Board, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first.  Id.  As noted, the veteran's notice 
to the Board of a change in representation was received more 
than 90 days after the notice of certification was mailed to 
him, and thus was not timely.  

The rule also provides that, following the expiration of the 
90-day period described in the preceding paragraph, any 
subsequent request for a change in representation will not be 
accepted except when the appellant demonstrates on motion 
that there was good cause for the delay.  Id.  Examples of 
good cause include, but are not limited to, illness of the 
appellant or his representative that precluded action during 
the period; death of an individual representative; illness or 
incapacity of an individual representative that renders it 
impractical for an appellant to continue with him or her as 
representative.  Id.  Here, the veteran has provided no 
motion or claim that there was good cause for the delay in 
submitting his request for a change in representation.  Good 
cause having not been shown for the delay in submitting the 
request for a change in representation, the veteran's change 
in representation is referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  Id.  


FINDINGS OF FACT

1.  The veteran's son CMD was born in March 1981.   

2.  CMD graduated from high school in May 2000 and attended 
the University of Wisconsin-Stout from January 2001 through 
August 2004.  

3.  CMD enrolled at the Northwestern Health Sciences 
University in January 2005.  

4.  The veteran's request for recognition of CMD as a 
dependent based on school attendance after high school 
graduation, received in November 2005, was untimely as 
regards attendance at the University of Wisconsin-Stout, and 
was received after CMD's 23rd birthday as regards attendance 
at the Northwestern Health Sciences University.  


CONCLUSION OF LAW

The criteria for recognition of veteran's child, CMD, as a 
dependent for pension purposes based on school attendance 
since June 1, 2000, have not been met.  38 U.S.C.A. § 5110(e) 
(West 2002); 38 C.F.R. §§ 3.57, 3.667(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the claimant is expected to provide; and 
(3) which portion, if any, that VA will seek to obtain on 
behalf of the claimant.  

Here, the veteran was notified in correspondence dated in 
March 1999 that, if his son CMD was to continue to attend 
school beyond his 18th birthday, he (the veteran) was to 
complete and return an enclosed VA Form 21-674, Request for 
Approval of School Attendance, so that benefits could 
continue past his son's 18th birthday.  The completed Form 
21-674 was returned, indicating that CMD was still in high 
school, and was expected to graduate in May 2000.  No mention 
was made of continued education past high school.  In another 
letter dated in March 1999, the veteran was notified that he 
was to immediately notify VA if there was any change in the 
status of his dependents.  The veteran was informed by 
correspondence dated in April 1999 that VA would continue 
payments for CMD based on high school attendance until June 
2000.  He was also provided with a VA Form 21-876, Disability 
Pension Award Attachment, in both March and April 1999, 
containing information about his rights to receive the 
awarded pension benefits.  This notice informed the veteran 
that he may be entitled to additional benefits for his 
unmarried children if the children were under age 23 and 
attending an approved school.  

Regarding VA's duty to assist, the Board notes that the 
pertinent law provides that VA is not required to provide 
assistance to a claimant "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A.  As will be discussed below, 
by the time the veteran submitted a new VA Form 21-674 to 
apply for increased pension benefits based on CMD's college 
attendance, the veteran's request was untimely as regards 
attendance at one school, and, as regards attendance at 
another school, CMD was by that time too old to qualify as 
the veteran's child for purposes of an increased pension 
benefit.  Therefore, at the time of receipt of the instant 
claim there was no possibility that VA could provide any 
assistance that would aid the veteran in substantiating the 
claim.  VA has no duty to inform or assist that was unmet. 
 
II.  Background

Of record is a birth certificate showing that the veteran's 
son, CMD, was born in March 1981.  

As noted, VA provided increased pension benefits to the 
veteran until June 2000 based on son CMD's high school 
attendance.  The record shows that the veteran did not notify 
VA that CMD would enroll or was enrolled in education past 
high school until a new VA Form 21-674 was received in 
November 2005.  That form showed that the official beginning 
date of the regular term at the University of Wisconsin-Stout 
was in January 2004. This evidence also shows that the 
January 2004 date shown on the veteran's Form 21-674 was the 
beginning of CMD's last full semester at that school.  
Additional evidence received from the University of 
Wisconsin-Stout shows that the veteran's son was enrolled in 
a full-time course of study leading to a Bachelor's degree 
beginning in January 2001, and continued through August 2004.  
A letter from the director of student records at the 
Northwestern Health Sciences University certified that CMD 
entered that school in January 2005, and had a projected 
graduation date in August 2008.  



III.  Analysis

VA's definition of a child includes a child who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years), is pursuing a course of instruction at an educational 
institution approved by VA.  38 C.F.R. § 3.57(a)(1)(iii).  VA 
regulations further provide that a veteran's additional 
pension benefits based on a dependent's school attendance may 
be paid from a child's 18th birthday based on school 
attendance if the child was at that time pursuing a course of 
instruction at an approved educational institution and a 
claim for such benefits is filed within one year from the 
child's 18th birthday.  38 C.F.R. § 3.667(a).  The 
regulations also provide that additional pension benefits 
based on a course of instruction at an approved educational 
institution that was begun after a child's 18th birthday may 
be paid from the commencement of the course if a claim is 
filed within one year from that date.  Id.  

Here, the evidence shows that the veteran's claim for 
increased pension benefits based on son CMD's college 
attendance was not received until November 2005.  Thus, the 
claim for increased pension benefits based on college 
attendance was not received until nearly six years after he 
began his course of instruction at University of Wisconsin-
Stout, and nearly two years after the date shown on the 
veteran's request for approval of school attendance as the 
official beginning date of regular term.  Because receipt of 
the claim for recognition as a dependent based on CMD's 
attendance at the University of Wisconsin-Stout was received 
well after the one-year limit permitted in the applicable 
regulation, award of the claimed benefit as related to 
attendance at University of Wisconsin-Stout must be denied.  

Because the record shows that at that time CMD matriculated 
at Northwestern Health Sciences University in January 2005 he 
was well past his 23rd birthday, as a matter of law the 
veteran is ineligible for an increased pension benefit based 
on CMD's chronological age at the time he began studies at 
that institution.  38 C.F.R. § 3.57.  

In sum, increased non-service-connected pension benefits 
cannot be awarded here because the request for approval of 
school attendance at University of Wisconsin-Stout was not 
timely received, and because CMD was older than 23 at the 
time of his matriculation at Northwestern Health Sciences 
University and therefore, as a matter of law, was no longer 
considered the veteran's child for purposes of this type of 
benefit.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to recognition of veteran's child, CMD, as a 
dependent for pension purposes based on school attendance 
since June 1, 2000, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


